Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 7-11, 13-15, 17-18, and 20. Claims 1, 9, and 15 are independent.

Response to Amendment
This office action is responsive to the amendment filed on 05/24/2022. As directed by the amendment, claims 1, 8, 9, 11, 14-15, and 18 are amended. Claims 2, 4, 6, 12, 16, and 19 are cancelled.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C 103 rejection have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7-9, 11, 13-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggour et al. (US 20160110478, hereinafter "Aggour") in view of Nakamura et al. (US 20180217812, hereinafter "Nakamura") and Folgado et al. ("Time Alignment Measurement for Time Series", hereinafter "Folgado").

Regarding Claim 1
Aggour discloses: A machine-learning system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method ([Fig 9]) for machine learning with segment-aligned multisensor trace data, the method comprising: 
the machine-learning system receiving, from a set of sensors, a set of time series that each comprises a chronological sequence of measurements of an attribute ([Para 0017 and Fig 1] “'The architecture 100 receives time-series data from a data source, such as the data source 102. The data source 102 represents any time-series data…. The data source typically includes time series data collected from one or more sensors 106, 108 that measure real world information such as through an industrial process 104. The industrial process 104 includes, but is not limited to, a manufacturing process, power generation equipment/processes, machines of all types, alarm systems, weather sensors, engines, turbines, and so forth.”), of a set of attributes, of an instance (instance is the industrial process 104 being monitored.), of a set of instances of measured entities  ([Para 0014] “industrial data where such sensors measure real world parameters such as temperatures, pressures, and more.” Examiner interprets parameters such as temperatures, pressures, and more as a set of attributes and the industrial processes associated with the sensor readings as instances of measured entities.); 
the machine-learning system selecting for each received time series a corresponding initial segmentation method of a set of segmentation methods ([Para 0040-0041 and Fig 3] “As examination of the time-series data 302 begins, the values are generally decreasing. Thus, a decreasing feature block 304 can be identified as illustrated… The overlapping nature of feature blocks 304,306, 308,310 and 312 illustrate that there are numerous ways that a time-series data segment can be divided into feature bocks and numerous patterns that can be identified in a given time series segment.” Examiner interpret the first feature block 304 as a corresponding initial segmentation method. [Para 0016] also describes a set of segmentation methods from received time-series.), where a first selected initial segmentation method partitions measurements comprised by a corresponding first time series of the received time series into a first sequence of contiguous segments ([Abstract and para 0016] “The input time-series data is divided into blocks with common attributes (features) according to feature models that describe patterns in the data.” Examiner reads the divided blocks as an initial segmentation method that are contiguous segments.),
the machine-learning system modifying a corpus configured to train a self-learning application by incorporating each segment-aligned series into the corpus ([Para 0020-0021] “The feature blocks are determined by matching the input time-series data 114 to patterns described in feature models (sometimes referred to as pattern models) from the model module 120... a potential new pattern can be outputted for incorporation into the models module 120. In some embodiments, these patterns are identified and added automatically.” [Para 0023-0024] “The feature blocks from the blocking and featurization module(s) 118 are stored in a data store such as feature/index data store 122 in some embodiments. The stored feature blocks can then be retrieved for further analysis, indexing, and so forth, such as by the semantic characterization module (s) 124 or an indexer (not shown).” Examiner reads the matching blocks as segments aligned and the pattern matching as a machine learning model being trained with added patterns (See para 0046).); and 
the machine-learning system training the self-learning application by submitting the modified corpus to the self-learning application ([Para 0021-0024] “More specifically, the feature blocks created by blocking and featurization module(s) 118 are evaluated against Semantic models from models module 120 in order to create semantic blocks that can tag the data with appropriate semantic information.” Examiner reads the pattern matching as a machine learning model being trained with added patterns (See para 0046).).
Aggour does not explicitly disclose: where the first selected initial segmentation method determines a number of segments in the first sequence and a number of measurements comprised by each segment of the first sequence; the machine-learning system designating one series of the received time series to be a first standard series for a first attribute of the set of attributes, where the first standard series comprises measurements of the first attribute; 
However, Nakamura discloses in the same field of endeavor: where the first selected initial segmentation method determines a number of segments in the first sequence and a number of measurements comprised by each segment of the first sequence ([Para 0113 and Fig 4] Describes initial segment set generation unit 120 “Processing from S112 to S116 is repeatedly carried out until the value of a variable i which is incremented from zero reaches M - W + 1. The training segment S, is a training segment with a number indicated by the value of the variable i. M - W + 1 represents a number given to a last training segment.” Examiner reads M - W + 1 as a determined number of segments and segment Si as the number of measurements comprised by each segment of the first sequence.); the machine-learning system designating one series of the received time series to be a first standard series for a first attribute of the set of attributes, where the first standard series comprises measurements of the first attribute ([Para 0053] “The time - series data acquisition unit 110 acquires training time-series data S and test time-series data T input to the time - series data search device 100.”  Examiner interprets the training time series data S as the first standard series. It would be obvious for a received time series to comprise measurements of an attribute.);
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for quantization and featurization of time-series data taught by Aggour with the method for segmentation of time-series data taught by Nakamura. Doing so allows for calculating a distance between segments (Para 0007, Nakamura).
Aggour in view of Nakamura does not explicitly disclose:  S/N: 16/164,9993the machine-learning system time-shifting measurements of each target series of the set of received time series, such that each time-shifted measurement is time-aligned with a corresponding measurement of the first standard series, where measurement of each target series is a measurement of the first attribute, where the time-shifting aligns each target series to the first standard series by performing a method of dynamic time warping (DTW), and where the machine-learning system determines that a first target segment of the first target series, of the set of received time series, should be segment-aligned to a first standard segment of the first standard series by determining that a number of measurement points of the first target segment that have been aligned by the DTW procedure to a measurement point of the first standard segment is at least as large as a number of measurement points of any other segment of the first target series that have been aligned by the DTW procedure to a measurement point of the first standard segment; 
However, Folgado discloses in the same field of endeavor: S/N: 16/164,9993the machine-learning system time-shifting measurements of each target series of the set of received time series, such that each time-shifted measurement is time-aligned with a corresponding measurement of the first standard series ([Page 269 section 2.1 first two para] “In order to align two time series X := (x1, x2, ..., xN) and Y := (y1, y2, ..., yM) of length N and M respectively, a N-by-M cost matrix is computed... The goal of DTW is to find the optimal warping alignment path between X and Y having minimum overall cost.” Examiner reads X as the standard series and Y as the target series that are aligned.), 
where measurement of each target series is a measurement of the first attribute, where the time-shifting aligns each target series to the first standard series by performing a method of dynamic time warping (DTW) ([Section 2.1 Dynamic Time Warping] “The goal of DTW is to find the optimal warping alignment path between X and Y having minimum overall cost. A warping path, W, is a set of matrix elements that define the relationship between X and Y.”), and 
where the machine-learning system determines that a first target segment of the first target series, of the set of received time series, should be segment-aligned to a first standard segment of the first standard series by determining that a number of measurement points of the first target segment that have been aligned by the DTW procedure to a measurement point of the first standard segment is at least as large as a number of measurement points of any other segment of the first target series that have been aligned by the DTW procedure to a measurement point of the first standard segment ([Page 269 section 2.1, Boundary condition and Step size condition] “Enforces that the first and the last elements of X and Y are aligned to each other ∴ w1 = (1, 1) and wK = (N, M).” Examiner reads the matrix W of the aligned segments x and y as being as large as the target series M.);
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for quantization and featurization of time-series data taught by Aggour with the method for segmentation of time-series data taught by Nakamura with the method for Time Alignment taught by Folgado. Doing so can provide time series alignment methodologies (Abstract, Folgado).

Regarding Claim 9
Aggour discloses: A method for machine learning with segment-aligned multisensor trace data, the method comprising: a machine-learning system receiving, from a set of sensors, a set of time series from a set of sensors that each comprises a chronological sequence of measurements of an attribute ([Para 0017 and Fig 1] “'The architecture 100 receives time-series data from a data source, such as the data source 102. The data source 102 represents any time-series data…. The data source typically includes time series data collected from one or more sensors 106, 108 that measure real world information such as through an industrial process 104. The industrial process 104 includes, but is not limited to, a manufacturing process, power generation equipment/processes, machines of all types, alarm systems, weather sensors, engines, turbines, and so forth.”), of a set of attributes, of an instance  (instance is the industrial process 104 being monitored.), of a set of instances of measured entities ([Para 0014] “industrial data where such sensors measure real world parameters such as temperatures, pressures, and more.” Examiner interprets parameters such as temperatures, pressures, and more as a set of attributes and the industrial processes associated with the sensor readings as instances of measured entities.); the machine-learning system selecting for each received time series a corresponding initial segmentation method of a set of segmentation methods ([Para 0040-0041 and Fig 3] “As examination of the time-series data 302 begins, the values are generally decreasing. Thus, a decreasing feature block 304 can be identified as illustrated… The overlapping nature of feature blocks 304,306, 308,310 and 312 illustrate that there are numerous ways that a time-series data segment can be divided into feature bocks and numerous patterns that can be identified in a given time series segment.” Examiner interpret the first feature block 304 as a corresponding initial segmentation method. [Para 0016] also describes a set of segmentation methods from received time-series.), where a first selected initial segmentation method partitions measurements comprised by a corresponding first time series of the received time series into a first sequence of contiguous segments ([Abstract and para 0016] “The input time-series data is divided into blocks with common attributes (features) according to feature models that describe patterns in the data.” Examiner reads the divided blocks as an initial segmentation method that are contiguous segments.), the machine-learning system modifying a corpus configured to train a self-learning application by incorporating each segment-aligned series into the corpus ([Para 0020-0021] “The feature blocks are determined by matching the input time-series data 114 to patterns described in feature models (sometimes referred to as pattern models) from the model module 120... a potential new pattern can be outputted for incorporation into the models module 120. In some embodiments, these patterns are identified and added automatically.” [Para 0023-0024] “The feature blocks from the blocking and featurization module(s) 118 are stored in a data store such as feature/index data store 122 in some embodiments. The stored feature blocks can then be retrieved for further analysis, indexing, and so forth, such as by the semantic characterization module (s) 124 or an indexer (not shown).” Examiner reads the matching blocks as segments aligned and the pattern matching as a machine learning model being trained with added patterns (See para 0046).); and the machine-learning system training the self-learning application by submitting the modified corpus to the self-learning application ([Para 0021-0024] “More specifically, the feature blocks created by blocking and featurization module(s) 118 are evaluated against Semantic models from models module 120 in order to create semantic blocks that can tag the data with appropriate semantic information.” Examiner reads the pattern matching as a machine learning model being trained with added patterns (See para 0046).). 
Aggour does not explicitly disclose: where the first selected initial segmentation method determines a number of segments in the first sequence and a
However, Nakamura discloses in the same field of endeavor: where the first selected initial segmentation method determines a number of segments in the first sequence and a([Para 0113 and Fig 4] Describes initial segment set generation unit 120 “Processing from S112 to S116 is repeatedly carried out until the value of a variable i which is incremented from zero reaches M - W + 1. The training segment S, is a training segment with a number indicated by the value of the variable i. M - W + 1 represents a number given to a last training segment.” Examiner reads M - W + 1 as a determined number of segments and segment Si as the number of measurements comprised by each segment of the first sequence.); the machine-learning system designating one series of the received time series to be a first standard series for a first attribute of the set of attributes, where the first standard series comprises measurements of the first attribute ([Para 0053] “The time - series data acquisition unit 110 acquires training time-series data S and test time-series data T input to the time - series data search device 100.”  Examiner interprets the training time series data S as the first standard series. It would be obvious for a received time series to comprise measurements of an attribute.);
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for quantization and featurization of time-series data taught by Aggour with the method for segmentation of time-series data taught by Nakamura. Doing so allows for calculating a distance between segments (Para 0007, Nakamura).
Aggour in view of Nakamura does not explicitly disclose: the machine-learning system time-shifting measurements of each target series of the set of received time series, such that each time-shifted measurement is time-aligned with a corresponding measurement of the first standard series, where measurement of each target series is a measurement of the first attribute, where the time-shifting aligns each target series to the first standard series by performing a method of dynamic time warping (DTW), and S/N: 16/164,9997where the machine-learning system determines that a first target segment of the first target series, of the set of received time series, should be segment-aligned to a first standard segment of the first standard series by determining that a number of measurement points of the first target segment that have been aligned by the DTW procedure to a measurement point of the first standard segment is at least as large as a number of measurement points of any other segment of the first target series that have been aligned by the DTW procedure to a measurement point of the first standard segment; 
However, Folgado discloses in the same field of endeavor: the machine-learning system time-shifting measurements of each target series of the set of received time series, such that each time-shifted measurement is time-aligned with a corresponding measurement of the first standard series ([Page 269 section 2.1 first two para] “In order to align two time series X := (x1, x2, ..., xN) and Y := (y1, y2, ..., yM) of length N and M respectively, a N-by-M cost matrix is computed... The goal of DTW is to find the optimal warping alignment path between X and Y having minimum overall cost.” Examiner reads X as the standard series and Y as the target series that are aligned.), where measurement of each target series is a measurement of the first attribute, where the time-shifting aligns each target series to the first standard series by performing a method of dynamic time warping (DTW) ([Section 2.1 Dynamic Time Warping] “The goal of DTW is to find the optimal warping alignment path between X and Y having minimum overall cost. A warping path, W, is a set of matrix elements that define the relationship between X and Y.”), and S/N: 16/164,9997where the machine-learning system determines that a first target segment of the first target series, of the set of received time series, should be segment-aligned to a first standard segment of the first standard series by determining that a number of measurement points of the first target segment that have been aligned by the DTW procedure to a measurement point of the first standard segment is at least as large as a number of measurement points of any other segment of the first target series that have been aligned by the DTW procedure to a measurement point of the first standard segment ([Page 269 section 2.1, Boundary condition and Step size condition] “Enforces that the first and the last elements of X and Y are aligned to each other ∴ w1 = (1, 1) and wK = (N, M).” Examiner reads the matrix W of the aligned segments x and y as being as large as the target series M.);
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for quantization and featurization of time-series data taught by Aggour with the method for segmentation of time-series data taught by Nakamura with the method for Time Alignment taught by Folgado. Doing so can provide time series alignment methodologies (Abstract, Folgado).
 
Regarding Claim 15
Aggour in view of Nakamura and Folgado discloses: A computer program product, comprising a computer-readable hardware storage device having a computer-readable program code stored therein, the program code configured to be executed by a machine-learning system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method ([Fig 9] Aggour) for machine learning with segment-aligned multi sensor trace data, the method comprising:  (Claim 15 is a computer program product claim that corresponds to system claim 1 and the rest of the limitations are rejected on the same ground)

Regarding Claim 5
Aggour in view of Nakamura and Folgado discloses: The system of claim 1, where the aligning a first target series to the first standard series further comprises: time-aligning a chronologically earliest measurement of the first target series to a chronologically earliest measurement of the first standard series, and time-aligning a chronologically last measurement of the first target series to a chronologically last measurement of the first standard series ([Para 0178-0179], Nakamura “Processing from S152 to S154 is repeatedly carried out until the value of a variable i which is incremented from zero reaches a value e. The value e represents a number given to a last sample segment included in the sample segment set E. In FIG. 7, a loop of processing from S152 to S154 is regarded as a second loop. At S152 , the search result distance calculation unit 160 calculates the inter - segment distance d between the test segment Ti and a sample segment Ej.” Examiner reads variables I and j starting from zero as an earliest measurement and the inter-segment distance as time-aligning.)

Regarding Claim 7
Aggour in view of Nakamura and Folgado discloses: The system of claim 1, where the designating the one series to be a first standard series for a first attribute further comprises: the processor selecting a subset of the received time series, where each time series of the subset comprises a chronological sequence of measurements of the first attribute ([Para 0058 and Fig. 1 (102)] Nakamura “The initial segment set generation unit 120 generates the plurality of training segments each obtained by extracting W number of data values from the training time - series data S in the order of the time series… the initial segment set generation unit 120 generates an initial segment set F constituted by the initial segment for each of the training temporary segment sets.”.); the processor tabulating a number of segments into which each time series of the subset is divided by a corresponding initial segmentation method selected for that time series ([Para 0113 and Fig 4] Nakamura, Describes initial segment set generation unit 120 “Processing from S112 to S116 is repeatedly carried out until the value of a variable i which is incremented from zero reaches M - W + 1. The training segment S, is a training segment with a number indicated by the value of the variable i. M - W + 1 represents a number given to a last training segment.”); the processor identifying a mode of the first attribute, where the mode of the first attribute is a number of segments most often identified by the tabulated numbers of segments ([Para 0041] Aggour “The overlapping nature of feature blocks 304,306, 308,310 and 312 illustrate that there are numerous ways that a time-series data segment can be divided into feature bocks and numerous patterns that can be identified in a given time series segment.”); the processor associating each instance of the set of instances with a corresponding group of time series, where each series of a group corresponding to a first instance of the set of instances: i) comprises measurements of an attribute, of the set of attributes, of the first instance, and ii) is segmented by a corresponding initial segmentation method into the number of segments identified by the mode of the first attribute ([Para 0014] Aggour “industrial data where such sensors measure real world parameters such as temperatures, pressures, and more.” Examiner interprets parameters such as temperatures, pressures, and more as a set of attributes and the industrial processes associated with the sensor readings as instances of measured entities.);  P201803656USO137 of 46the processor identifying a standard instance of the first attribute to be an instance, of the set of instances, that is associated with a corresponding group that comprises a largest number of time series ([Para 0043] Aggour  “Some patterns may emerge after a relatively short period of time (such as feature blocks 304,306,308,310,312, 314,326 and 328) while other patterns may only emerge after a relatively longer period of time. Two such feature blocks are illustrated by the oscillating feature block 316 and the increasing feature block 318.”); and the processor choosing the first standard series to be a time series of the received time series that comprises measurements of the first attribute of the standard instance ([Para 0044] Aggour “When longer-term trends are identified such as with feature blocks 316 and 318, the shorter time frame blocks may be replaced by the longer term feature blocks (e.g., feature blocks 316 and 318 replacing feature blocks 304,306, 308,310,312,314, 326, and 328) or both can coexist simultaneously.”).

Regarding Claim 8
Aggour in view of Nakamura and Folgado discloses: The system of claim 1, where each measured entity is selected from the group consisting of: a physical object and a manufacturing process ([Para 0017 and Fig 1] Aggour “The industrial process 104 includes, but is not limited to, a manufacturing process, power generation equipment/processes, machines of all types, alarm systems, weather sensors, engines, turbines, and so forth.”).

Regarding Claim 11
Aggour in view of Nakamura and Folgado discloses: The method of claim 9, where the time-shifting th ([Para 0179], Nakamura “At S152 , the search result distance calculation unit 160 calculates the inter - segment distance d between the test segment Ti and a sample segment Ej. The type of this inter - segment distance d is a Euclidean distance. Alternatively, the type of this inter - segment distance d may be a DTW distance or another type of distance.”.

Regarding Claim 14
Aggour in view of Nakamura and Folgado discloses: The method of claim 9, further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, wherein the computer-readable program code in combination with the computer system is configured to implement the receiving, the selecting, the designating, the time-shifting, the modifying, and the training ([Para 0093 and Fig 9], Aggour “The one or more processors may also operate to Support performance of the relevant operations in a "cloud computing environment or as a “software as a service' (SaaS). For example, at least some of the operations may be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs).)”).

Regarding Claim 13
(CLAIM 13 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18
(CLAIM 18 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 11 AND IS REJECTED ON THE SAME
GROUND)

Regarding Claim 20
(CLAIM 20 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 7 AND IS REJECTED ON THE SAME
GROUND)

Claim 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggour et al. (US 20160110478, hereinafter "Aggour") in view of Nakamura et al. (US 20180217812, hereinafter "Nakamura"), Folgado et al. ("Time Alignment Measurement for Time Series", hereinafter "Folgado") and Lavielle ("Detection of multiple changes in a sequence of dependent variables", hereinafter "Lavielle").

Regarding Claim 3
Aggour in view of Nakamura and Folgado discloses:The system of claim 1, 
Aggour in view of Nakamura and Folgado  does not explicitly discloses: where the machine-learning system uses a method of Lavielle to select each initial segmentation method.
However, Lavielle discloses in the same field of endeavor discloses: where the machine-learning system uses a method of Lavielle to select each initial segmentation method ([Page 82] Describes the method of Lavielle and segmentation).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for quantization and featurization of time-series data taught by Aggour with the method for segmentation of time-series data taught by Nakamura with the method for Time Alignment taught by Folgado with the method for detecting changes in sequences taught by Lavielle. Doing performs the Lavielle method (Abstract, Lavielle).

Regarding Claim 10
(CLAIM 10 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 3 AND IS REJECTED ON THE SAME
GROUND)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Panda (US 20190050763) also discusses DTW to align time series (Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.M./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127